                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

VICTORIA CAREY, MARIE BURRIS,              )
MICHAEL KISER, and BRENT NIX,              )
individually and on behalf of all others   )
similarly situated,                        )
                                           )
               Plaintiffs,                 )
                                           ) Case Nos.:   7:17-CV-00189-D
          v.                               )              7:17-CV-00197-D
                                           )              7:17-CV-00201-D
E.I. DU PONT DE NEMOURS AND                )
COMPANY and THE CHEMOURS                   )
COMPANY FC, LLC,                           )
                                           )
               Defendants.
                                           )
                                           )
CAPE FEAR PUBLIC UTILITY                   )
AUTHORITY,                                 )
                                           )
               Plaintiff,                  )
                                           )
          v.
                                           ) Case No.:    7:17-CV-00195-D
                                           )
THE CHEMOURS COMPANY FC,
                                           )
LLC, et al.,
                                           )
               Defendants.                 )
                                             )
                                           )
BRUNSWICK COUNTY, a                        )
governmental entity,                       )
                                           )
               Plaintiff,                  )
                                           ) Case No.:    7:17-CV-00209-D
        v.                                 )
                                           )
DOWDUPONT, INC., et al.,
                                           )
               Defendants.                 )
                                           )




        Case 7:17-cv-00189-D Document 106 Filed 02/06/19 Page 1 of 5
   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ JOINT MOTION FOR A STATUS
                           CONFERENCE

       Pursuant to Local Civil Rules 7.1(f) and 7.2, Defendants E.I. Du Pont de Nemours and

Company, The Chemours Company FC, LLC, and The Chemours Company (collectively,

“Defendants”) submit this Response to Plaintiffs’ Joint Motion for a Status Conference.

       Plaintiffs cite two reasons why a Rule 16 status conference should be held at this time.

First, Plaintiffs claim that the Court should be updated on the status of the Proposed Consent Order

between the North Carolina Department of Environmental Quality and The Chemours Company

FC, LLC. However, the Proposed Consent Order has not been entered, and Plaintiffs’ motion does

not identify any significant developments with regard to the Proposed Consent Order that need to

be presented to the Court at this time. Further, even if the Proposed Consent Order is finalized

and entered, the parties can brief the issue to the Court without the need for a status conference.

       Second, Plaintiffs argue that a Rule 16 status conference would be helpful in advancing the

case because there are currently motions pending before the Court, including Defendants’ Motion

to Dismiss and Plaintiffs’ Joint Motion to Compel a Discovery Conference. However, the Court

already declined Plaintiffs’ previous request for a Rule 26(f) conference, holding that Defendants’

pending, potentially dispositive Rule 12 motions should first be resolved. Because Defendants’

Rule 12 motions remain pending, Defendants respectfully submit that a Rule 16 status conference

is premature and that judicial economy would be better served by convening after the Court has

ruled on Defendants’ motions and the parameters of these cases have been more fully delineated.

       As noted above, the issue of whether a Rule 26(f) conference should be held before this

Court has ruled on Defendants’ motions to dismiss has already been briefed and decided by this

Court. The analysis regarding a request for a Rule 16 conference should be no different. On

December 15, 2017, Plaintiffs filed a motion for limited expedited discovery to obtain sampling


                                                 2

           Case 7:17-cv-00189-D Document 106 Filed 02/06/19 Page 2 of 5
on Chemours’ Fayetteville Works facility. [Carey D.E. 34]. Defendants filed their opposition on

December 29, 2017. [Carey D.E. 36].

       On April 18, 2018, Plaintiffs filed a motion to compel a Rule 26(f) conference. [Carey

D.E. 64]. Defendants filed their opposition on April 20, 2018. [Carey D.E. 65]. In that opposition,

Defendants set forth that, consistent with the Court’s practice and Local Rules, a Rule 26(f)

conference should take place only after the Court has ruled on Defendants’ motions to dismiss all

of Plaintiffs’ claims, or in the alternative, stay the cases pursuant to the doctrine of primary

jurisdiction. [Carey D.E. 65 at pg. 2]. On May 3, 2018, Plaintiffs filed a motion for a status

conference to discuss the expedited discovery and the “parties’ competing positions on a Rule

26(f) conference.” [Carey D.E. 67].

       The Court scheduled a status conference for May 25, 2018. The Court heard argument on

Plaintiffs’ request for a Rule 26(f) conference but ruled that a Rule 26(f) conference was not

necessary while Defendants’ motions to dismiss remained pending. Notwithstanding this Court’s

ruling, Plaintiffs filed yet another motion to compel on December 19, 2018. Defendants filed their

opposition on January 2, 2019. [Carey D.E. 94].

       Plaintiffs now ask this Court for a Rule 16 status conference to address these same issues.

But, a status conference at this juncture will simply waste judicial and party resources, as it will

cover the same matters that were already fully briefed by the parties and resolved at the May 25,

2018 status conference.

       Because Plaintiffs have identified no reason for this Court to schedule a status conference,

Defendants respectfully request that this Court deny Plaintiffs’ Joint Motion for a Status

Conference.




                                                 3

          Case 7:17-cv-00189-D Document 106 Filed 02/06/19 Page 3 of 5
This 6th day of February, 2019.

                                         /s/ John K. Sherk III
                                         CA State Bar. No. 295838
                                         SHOOK, HARDY AND BACON,
                                         LLP
                                         One Montgomery, Suite 2700
                                         San Francisco, CA 94104
                                         Phone: 415-544-1900
                                         Fax: 415-391-0281
                                         jsherk@shb.com

                                         Kenneth J. Reilly
                                         FL State Bar No. 157082
                                         SHOOK, HARDY AND BACON,
                                         LLP
                                         201 S. Biscayne Blvd
                                         3200 Miami Center
                                         Miami, FL 33131
                                         Phone: 305-960-6907
                                         Fax: 305-385-7470
                                         kreilly@shb.com

                                         Mark D. Anstoetter
                                         MO State Bar No. 47638
                                         SHOOK, HARDY AND BACON,
                                         LLP
                                         2555 Grand Boulevard
                                         Kansas City, MO 64108
                                         Phone: 816-474-6550
                                         Fax: 816-421-5547
                                         manstoetter@shb.com

                                         /s/ Stephen D. Feldman
                                         Jonathan D. Sasser
                                         N.C. State Bar No. 10028
                                         Stephen D. Feldman
                                         N.C. State Bar. No. 34940
                                         ELLIS &WINTERS LLP
                                         4131 Parklake Avenue, Suite 400
                                         Raleigh, NC 27612
                                         Phone: 919-865-7005
                                         Fax: 919-865-7010
                                         Stephen.Feldman@elliswinters.com

                                         Counsel for Defendants


                                  4

   Case 7:17-cv-00189-D Document 106 Filed 02/06/19 Page 4 of 5
                                        CERTIFICATE OF SERVICE

        I hereby certify that the undersigned electronically filed the foregoing document with the Clerk of

the Court using the ECF system on February 6, 2019, which will send electronic notification of such filing

to all counsel of record.


                                                                 /s/ John K. Sherk, III
                                                                 Attorney for Defendants




                                                    5

            Case 7:17-cv-00189-D Document 106 Filed 02/06/19 Page 5 of 5
